In a proceeding pursuant to CPLR article 75 to stay arbitration, the appeal is from a judgment of the Supreme Court, Dutchess County, dated June 30, 1980, which granted the application. Judgment reversed, on the law, without costs or disbursements, application denied and the parties are directed to proceed to arbitration (see Matter of City of Poughkeepsie v City of Poughkeepsie, Unit, Local 486, CSEA, 78 AD2d 653; City of Poughkeepsie v City of Poughkeepsie, Dutchess County Ch., CSEA, 78 AD2d 646). Hopkins, J. P., Lazer, Gibbons and Gulotta, JJ., concur.